Exhibit 10.1

 

MBT Financial Corp.

 

Director Deferred Compensation Plan

 

Terms & Conditions of Deferred Compensation Plan

 

  The following terms and conditions apply to the deferral of compensation under
the Director Compensation Plan.

 



A.Director Compensation Available for Deferral. A Non-Employee Director may, in
accordance with and subject to the terms and conditions stated herein, defer
100% of his/her retainer otherwise payable in cash, and/or 100% of his/her
accumulated meeting fees earned during each calendar quarter of a Service
Period.

 

B.Service Period. A service period for application of deferral elections is a
full calendar year. For a newly elected Director, the initial calendar year
service period begins on the first full calendar quarter following the
Director’s service commencement date and ends on the last day of the calendar
year in which Board service commences.

 

C.Deferral election. A deferral election shall be effective only for the full
calendar quarters of the Service Period designated in the election. Such
deferral election shall be irrevocable for the designated Service Period. For
the first Service Period for which a Director becomes eligible for the Plan, the
deferral election may be made within 30 days prior to the beginning of the
Service Period. The deferral election shall only relate to available
compensation earned during the calendar quarters of the Service Period.

 

D.Initial Payment Election (Refer to Initial Payment Election Form). An Initial
Payment Election, as to time and form of payment, may be made within 30 days
prior to a future Service Period during which compensation is deferred. An
Initial Payment Election will apply to all future amounts deferred, beginning
with the first Service Period after such election is made, unless modified
subject to the provisions of paragraph E of this Plan document. If an election
is made to receive payment of amounts deferred on a designated year-end future
payment date, and Board service continues beyond such year-end payment date, a
new Initial Payment Election may be made for future compensation deferred
beginning with the first Service Period after such election is made. This new
election must be made prior to the year in which the deferral begins. If an
Initial Payment Election is not made by the Director with respect to any future
Service Period, amounts deferred during such Service Periods will be distributed
from the Plan, in a single lump sum amount, within 60 days following the earlier
of the Director’s termination of Board service, death, or disability as defined
in this Plan document.

 

E.Change of Initial Payment Election (Refer to Initial Payment Election Change
Form). A participant may elect a new future payment date that modifies an
election made under the Initial Payment Election. A new future payment date may
not result in a distribution date that is earlier than 5 years from the date on
which the payment would have been made under the corresponding Initial Payment
Election. A participant may also change an initial form of payment election. If
this election is made for distributions upon a designated future payment date or
termination of service, such installment payments may commence no earlier than 5
years from the date such payment would have been made under the Initial Payment
Election.

 

F.Automatic pay-out. A participant’s deferred compensation account valued at
less than $10,000 at the time of payment under the Plan, will be automatically
paid in a single lump sum not withstanding the participant’s form of payment
election in effect at the payment date.

 

G.Disability. Disability means as defined under Treasury Regulation Section
1.409A-3(i)(4). Disability status will be determined by the Compensation
Committee of the Board in accordance with this definition.

 

H.Account Allocation. The amount of the retainer and/or meeting fees deferred
shall be credited to an account established for the Director as of the last day
of the calendar quarter, upon which the retainer and/or accumulated meeting fees
for services rendered during that quarter is otherwise paid.

 

 

 

 



 



I.Investment Elections. Amounts deferred for each service period will be
invested under Options (1) and/or (2) as elected by the Director:

 

·Deferred Cash Account – Amounts allocated to the deferred cash account shall be
credited with interest on the last day of each calendar quarter based on the 10
year treasury rate.

 

·Deferred MBT Stock Unit Account – Amounts allocated to the deferred MBT stock
unit account shall be treated as invested in MBT common stock and shall be
converted to MBT Stock Units based on the fair market value of MBT stock on the
last day of the calendar quarter. Fair market value shall be as defined under
the MBT Financial Corp. Long Term Incentive Compensation Plan. Any dividend paid
on the MBT stock units credited to this account shall be credited to this
account in equivalent whole and fractional MBT stock units.

 

Deferred amounts credited to available investment accounts may not be
reallocated between such accounts.

 

J.Deferred Cash Account Valuation and Adjustments. – The Director’s Deferred
Cash sub-account shall be adjusted on the last day of each calendar quarter by
multiplying the applicable interest rate to the Director’s average account
balance for the quarter

 

K.Establishment of Grantor Trust . MBT Financial Corp, in its sole and absolute
discretion, may establish a grantor trust, sometimes referred to as a “rabbi
trust”, for the purpose of creating a reserve account to meet the liabilities of
this Plan. MBT Financial Corp. may also, in its sole discretion, invest assets
held in the trust in MBT Financial Corp stock or any other publicly traded
security. Any such grantor trust will be based on any model trust document
provided by the IRS and may be established as an irrevocable trust that will not
allow return of trust assets to MBT Financial Corp until plan liabilities are
satisfied, but must allow for payment of claims by creditors of MBT Financial
Corp in the event of MBT Financial Corp’s insolvency or bankruptcy. Any MBT
Financial Corp stock or other investment security so acquired for the
convenience of MBT Financial Corp shall be the sole and exclusive property of
MBT Financial Corp, with MBT Financial Corp named as owner and beneficiary
thereof. To the extent that the Director or the Director’s Beneficiary acquires
a right to receive payments from MBT Financial Corp under the provisions hereof,
such right shall be no greater than the right of any unsecured general creditor
of MBT Financial Corp.

 

L.Vesting. A Director’s account shall always be 100% non-forfeitable.

 

M.Account Distribution. Compensation deferred and any attributed earnings will
always be paid upon the earlier of the Director’s termination of Board service,
death, disability as defined under the Plan, or designated future payment date
pursuant to an Initial Payment Election. Amounts payable in a lump sum will be
made within 60 days following the distribution event in a single lump sum. If
annual installment payments are elected, the first payment will be made within
60 days following termination of Board service. Remaining installment payments
will be made on each subsequent January 1 date. Each annual installment payment
will be equal to the account value multiplied by a fraction equal to one divided
by the remaining installment payments (e.g., the fraction for the second of five
annual installments will be ¼). Distributions will be paid in cash from the
Deferred Cash Account and in MBT Financial Corp. stock from the MBT Stock Unit
Account. Fractional stock units will be distributed in cash. The Director will
be solely liable for any and all taxes applicable on such distribution.

 

N.Funding. Distributions from the deferral accounts are paid from the general
assets of MBT Financial Corp.

 

O.Plan Administration

 

1.The Plan will be administered by the Compensation Committee of the MBT
Financial Corp. Board.

 

2.Participants shall receive annual statements of their account reflecting
amounts deferred and any adjustments due to allocation of gain or loss, or
distributions.

 

P.General. MBT Financial Corp., by action of its Board, reserves the right to
amend or terminate the deferred compensation plan, in whole or in part, at any
time, subject to the limitations and conditions set forth under Treasury
Regulations Section 1.409A-3(j)(4)(ix). However, in no event shall MBT Financial
Corp. have the right to eliminate or reduce any non-forfeitable benefit under
the Plan. This Agreement shall be construed and enforced in accordance with the
laws of the State of Michigan. Compensation deferral agreements shall be binding
upon and inure to the benefit of MBT, Director and their respective heirs,
personal representatives, successors and assigns.

 

 

